Citation Nr: 1539897	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  09-37 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for mild degenerative joint and disc disease of the lumbar spine prior to June 5, 2012.

2.  Entitlement to an initial rating in excess of 20 percent for mild degenerative joint and disc disease of the lumbar spine as of June 5, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971 and from August 1974 to November 1994.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for a lumbar spine disability and assigned a 10 percent rating effective February 9, 2007.  

The Veteran presented testimony at a personal hearing before the undersigned Veterans Law Judge December 2011.  The claim was remanded in March 2012 for additional development.  The rating assigned to the service-connected lumbar spine disability was subsequently increased to 20 percent, effective June 5, 2012.  See October 2012 rating decision.  

The Board denied the claims in a September 2014 decision that the Veteran appeal to the United States Court of Appeals for Veterans Claims (Court).  In a July 2015 Joint Motion for Partial Remand (Joint Motion), which will be described in further detail below, the parties requested that the Court vacate and remand that part of the September 2014 Board decision that denied the claim for a rating in excess of 10 percent for mild degenerative joint and disc disease of the lumbar spine prior to June 5, 2012, and the claim for a rating in excess of 20 percent for mild degenerative joint and disc disease of the lumbar spine as of that date.  In a July 2015 Order, the Court granted the Joint Motion.

In September 2014, the Board also remanded a claim for entitlement to a total disability rating based on individual unemployability (TDIU).  Entitlement to a TDIU was subsequently granted, effective May 16, 2012, in a July 2015 rating decision.  As such, that issue is no longer before the Board for appellate review.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Joint Motion determined that because the VA examiners who conducted VA examinations in March 2008 and June 2012 did not indicate whether the Veteran had any additional limitation of range of motion during flareups, or, in the alternative, indicate that it was not possible to make such a determination, remand of the claims for increased ratings was necessary.  Given the foregoing, the claims must be remanded in order to ask an appropriate medical professional to provide the information found lacking by the Joint Motion.  

The Board notes at this juncture that the Veteran underwent a back conditions Disability Benefits Questionnaire (DBQ) in July 2015, which also did not address whether the Veteran had any additional limitation of range of motion during a flareup.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical opinion, preferably from an orthopedic spine surgeon, as to whether the Veteran had any additional limitation of range of motion during flareups as they were reported in the VA examinations dated March 2008, June 2012, and July 2015.  If it is not possible to make such a determination, or the examiner is unable to provide the requested information with any degree of medical certainty, that should be clearly indicated with appropriate rationale.

2.  Readjudicate the claims for increased ratings.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




